Citation Nr: 1223364	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-28 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to October 1993 and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was previously before the Board in April 2011.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran was afforded a VA examination and was diagnosed with mild osteoarthritis of the first metatarsophalangeal joint.  The examiner opined that her mild osteoarthritis was less likely as not caused by her active service, but then stated that the osteoarthritis "may have occurred due to military service or simply age," and would have "arisen regardless" of military service.  He concluded "that [her left foot osteoarthritis] started to manifest early in basic training lead[ing] one to believe that the problem may have already been in its early stages."  The examiner also noted that the small bone fragment of the fifth toe revealed in an October 2003 x-ray was inconsequential because this was not the area of the Veteran's subjective complaints.  The bone fragment was no longer visible in an April 2011 x-ray.  

After reviewing the rationale provided in the April 2011 examination, the RO attempted to seek clarification from the examiner regarding his statement that her osteoarthritis "may have already been in its early stages" prior to her first complaint of left foot pain in March 2003.  The RO requested that the examiner comment as to whether her osteoarthritis pre-existed her 2003 active service, and, if so, if it "was aggravated beyond its natural progression by her service."  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132.  

The presumption of soundness attaches only where there has been an enlistment examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1). 

The law further provides that the burden to show that no aggravation of a pre-existing disease or disorder occurred during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.   

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim of entitlement to service connection based on service incurrence, but the Veteran may bring a claim of entitlement to service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Unfortunately, the claims file does not contain the Veteran's full service treatment records, to include her enlistment examination, and thus the RO's request for an opinion regarding aggravation was inappropriate.  Simply put, without an enlistment examination the appellant must be presumed to have been sound at enlistment.  38 U.S.C.A. §§ 1111, 1132.  

In an April 2012 addendum, the examiner stated that the osteoarthritis was a "'wear and tear' arthritis," and was a common problem for many middle-aged people.  He stated that "military service might have aggravated the [osteoarthritis] beyond its natural progression;" however, he did not provide a rationale for this opinion or address how he reached the conclusion the Veteran had a pre-existing left foot disorder.  On remand, subsequent to the inclusion of any outstanding service treatment records to the claims file, the RO/AMC should forward the claims file to a VA physician for a nexus opinion regarding the Veteran's current left foot osteoarthritis.

Accordingly, the case is REMANDED for the following action:

1.  Understanding that the available file is a "rebuilt file" the RO/AMC must still attempt to obtain the Veteran's complete service treatment records from all official sources to include all of the appellant's former reserve units.  The appellant should also be requested to provide a copy of any service medical records she has in her possession.  If any pertinent record is not available, or if the search for the records yields negative results, then the RO must specifically document the attempts that were made to locate them.  The RO must also explain in a written memorandum why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.

2.  Following receipt of any additional service treatment records, as well as completion of any additional development suggested by the additional records, the RO/AMC must forward the claims file to a VA examiner for review.  Following a review of the claims file and a copy of this remand, the examiner must address the following with full supporting rationales:

i. Whether it is at least as likely as not (a 50/50 chance or greater) the Veteran's current left first metatarsophalangeal osteoarthritis is attributable to her service?  The examiner should note the Veteran served on active duty from May to October 1993 and from January to July 2003.  Of note, currently available March 2003 service treatment records include complaints of "pain in the balls of her feet" and "foot pain."

ii. If the Veteran's service enlistment examination does not note a left foot disorder, or if the enlistment examination report is not available, then the examiner should address the following:

a. Whether there is clear and unmistakable evidence that a left foot disorder existed prior to either her period of service in 1993 or her period of service in 2003?

b. If the examiner opines that there is evidence of a pre-existing left foot disorder, then is there clear and unmistakable evidence that a left foot disorder was aggravated by service?

iii. If the Veteran's service enlistment examination does note a left foot disorder/complaint, the examiner should address the following:
	
a. Is there evidence of an increase in severity of the left foot disorder/complaint during service?

b. If there is evidence of an increase in severity, then is the increase due to the natural progress of the disease? 

3.  The RO/AMC must ensure that the VA examiner's report is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.

4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO/AMC must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


